* Curia.
If the names of the persons, with whom the adultery has been supposed to be committed, are unknown to the libellant, an averment to that effect is necessary (1).
The libel was amended accordingly.
. The libel having been originally filed during the sitting of the Court, the counsel for the libellant suggested that the respondent was resident in the state of Delaware, and moved the Court for an order to give public notice of the pendency of the libel, with a summons to the respondent to appear at the next term.
Curia. Where the respondent is not resident within the state, it is not necessary to file your libel in the clerk’s office, but that fact should be stated in the libel, or the Court have no authority to dispense with personal notice.
The libel was then amended by inserting an allegation that the respondent was commorant in the state of Delaware; upon which the Court ordered notice in certain newspapers (2).

 [Church vs. Church, ante, 157.—Ed.]


 [Homston vs. Homston, ante, 159.—Smith vs. Smith, 9 Mass. 422.—6 Mass. 36. Mace vs. Mace, 7 Mass. 212.—Anonymous, 5 Mass. 197.—Ed.]